DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments from the response filed on 25 February 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, page 5, foot note; Applicant’s FIG. 1 was clearly labeled as “PRIOR ART” when originally filed, therefore, it is applicant admitted prior art. Originally filed para. [0013] also calls Fig. 1 “prior art”, as does originally filed para. [0024], and [0029]. 

The applicant cannot withdraw what has been established as prior art any attempt to remove what is considered Applicant Admitted Prior Art may be a new matter issue.  As a courtesy to the applicant please see MPEP 2129.

Applicant’s argument regarding the age of Bramblett in know what mitigates what is taught by Bramblett. What is known and well in the public domain cannot be ignored.

Applicant’s argument, page 7, line 6; applicant’s argument pointing to additional structure of Bramblett that is not relied upon for rejection is int relevant to the validity of the obviousness direction which must consider all that is taught or suggested by the prior art references. Mere positioning of known elements fails to overcome the prior art combination as the primary reference of Bramblett’s position structure is remedied by what is taught by Nichandros. In combination the structure and function of the invention is contemplated by the references. Combining the prior art refences is well within the ability of one of ordinary skill in the art. Applicant’s argument is unpersuasive.

Applicant’s remaining arguments are considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Applicant’s argument, page 7, line Y; it is merely the applicant’s opinion as to what may be properly combined in an obviousness rejection. Opinion cannot take the place of evidence in overcoming an established obviousness rejection. Each and every aspect of the applicant’s invention is old and well known. The obviousness combination combines known elements by well known methods to produce predictable and long known results. Applicant has failed to provide any aspect of the invention that has not been considered and discussed in prior art references. The applicant’s argument is unpersuasive.
Claim Objections
Claims 1, 9 and 10 objected to because of the following informalities:  In the recitation of “generally” the metes and bounds of what is or is not “generally around” or “generally away” cannot be objectively determined. Rather than indefinite, the recitations is taken broadly as any lever with any position in relation to the supporting structure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichandros (US 5,116,900).

Regarding claim 1; Nichandros discloses A lever gate latch pull system for a swinging gate comprising: 
(a) a self-closing gate latch with an openable keeper (18; Nichandros), the latch attachable to an inner face (of 10, Fig.1; Nichandros) of a fence post; 
(b) a latch bar (22; Nichandros) attachable to an interior edge of a swinging gate (24; Nichandros), the gate engageable with the fence post, the bar positionable to align and engage with the keeper (Fig.1; Nichandros); 
(c) a lever (30; Nichandros) comprising a lever body Pivot of 30 Fig.1; (18; Nichandros) pivotally engaged upon a side face of the fence post above the latch and having a lever handle end (Fig. 1, 30; Nichandros )moveable in a plane parallel (parallel to the post top side; Nichandros) and exterior to the side face of the fence post, the lever handle end offset (non-interfereing with the post, Fig.1; Nichandros) from the lever body so as to form an angle (any, including zero) with the lever body and angling generally away from the fence post when mounted, and a chain attachment end (28, end opposite 30; Nichandros) offset from the lever body in a direction opposite to that of the lever handle end so as to form an angle with the lever, angling generally around (Fig. 1, lever angled around post; Nichandros) the fence post.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 11, and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramblett (1,359,788) in view of Nichandros (US 5,116,090).

1. (Currently Amended) A lever gate latch pull system for a swinging gate comprising: 
(a) a self-closing gate latch (c.2, l.64-71; Bramblett) with an openable keeper (14; Bramblett), the latch attachable to an inner face (on 12, between one and 12 Fig.1; Bramblett) of a fence post (12; Bramblett); 
(b) a latch bar (19; Bramblett) attachable to an interior edge of a swinging gate (24; Nichandros), the gate engageable with the fence post, the bar positionable to align and engage with the keeper (Fig.1; Bramblett); 
(c) a lever (16; Bramblett) comprising a lever body (pivot of 16 Fig.1; Bramblett) pivotally engaged upon a side face (top side; Bramblett) of the fence post above the latch and having a lever handle end (Fig. 1, 16; Bramblett) moveable in a plane parallel (Fig.1; Bramblett) and exterior to the side face of the fence post, the lever handle end offset (non-interfereing with the post, Fig.1; Bramblett) from the lever body so as to form an angle (any, including zero) with the lever body and angling generally away from the fence post when mounted, and a chain attachment end (3; Bramblett) offset from the lever body in a direction opposite to that of the lever handle end so as to form an angle with the lever. 
Bramblett does not disclose: the lever, angling generally around the fence post.
Bramblett teaches the lever, angling generally around (Fig. 1, lever angled around post; Nichandros) the fence post for the purpose of providing latch operation from either side of the gate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bramblett with the lever, angling generally around the fence post as taught by Bramblett for the expected benefit of providing alternate mounting locations of the lever satisfying end user preference for lever location.  

2-7. (Cancelled)

Regarding claim 8, the combination makes obvious The lever gate latch pull system of Claim 1, wherein the lever is pivotally attachable to the side face of the fence post by means of a fastener (Fig. 1; Bramblett and Fig. 1; Nichandros) that extends through an aperture in the lever, the fastener adapted at one end for securing it to an exterior of the fence post (Fig. 1; Nichandros), and comprising at the other end a flange larger (Fig.1; Nichandros) than the aperture.

Regarding claim 11, the combination makes obvious The lever gate latch pull system of Claim 1, the system further comprising a chain (18; Bramblett) with a first chain end attachable to the chain attachment end of the lever body (Fig.1 and 2; Bramblett) and a second chain end (Fig.1 and 2; Bramblett) attachable to the keeper.

Regarding claim 12, the combination makes obvious The lever gate latch pull system of Claim 11, wherein the chain comprises a length of slack (Fig. 2 slack shown non-linear as is the effect of gravity on any chain or cable when tension is not applied; Bramblett) when the keeper is in its latched position.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramblett (1,359,788) in view of Nichandros (US 5,116,090).

Regarding claim 9, Bramblett discloses A lever gate latch pull kit for a swinging gate, the kit comprising:	
a lever (16; Bramblett) adapted to pivotally mount on a side face of a fence post (top side of 12; Bramblett), the lever comprising a lever body (Fig. 2; Bramblett), 
a lever handle (16; having a lever handle end (16, cantilevered portion of 16; Bramblett), and 
a fastener adapted to extend through an aperture in the lever, the fastener adapted at one end for securing it to an exterior of the fence post, and comprising at the other end a flange larger than the aperture; and a length of chain having a first chain end attachable to the chain attachment end of the lever and a second chain end attachable to a latch keeper.
Bramblett does not disclose: a chain attachment end (opposite the cantilevered end, Fig.1; Bramblett), the lever handle offset from the lever body so as to form an angle with the lever body and angling generally away from the fence post when mounted, the chain attachment end offset from the lever body so as to form an angle with the lever body and angling generally around the fence post when mounted; 
Nichandros teaches a chain attachment end (opposite the cantilevered end, Fig.1; Bramblett), the lever handle offset from the lever body (at least a portion of 30 is offset; Nichandros) so as to form an angle with the lever body and angling generally away from the fence post when mounted, the chain attachment end offset from the lever body so as to form an angle with the lever body and angling generally (bent around Fig. 1; Nichandros) around the fence post when mounted  for the purpose of opera.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bramblett with a chain attachment end (opposite the cantilevered end, Fig.1; Bramblett), the lever handle offset from the lever body so as to form an angle with the lever body and angling generally away from the fence post when mounted, the chain attachment end offset from the lever body so as to form an angle with the lever body and angling generally around the fence post when mounted; 
as taught by Nichandros for the expected benefit of enabling latch operation from both sides of the gate.  

Regarding claim 13, the combination makes obvious The lever gate latch pull kit of Claim 9, wherein the chain comprises a length of slack (Fig. 2 slack shown non-linear as is the effect of gravity on any chain or cable when tension is not applied; Bramblett) when the keeper is in its latched position.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramblett (1,359,788) in view of Nichandros (US 5,116,090).

Regarding claim 10, Bramblett discloses A lever gate latch pull kit for a swinging gate, the kit comprising: 
a gate lever (16; Bramblett) having a central aperture therethrough (pivot of Bramblett); 
a fastener (Fig.2 above 17; Bramblett) adapted to extend through the lever aperture, the gate lever adapted for pivotal motion about the fastener, the lever comprising 
a lever body (Fig. 1, 16; Bramblett), a lever handle (Fig. 1, 16, cantilevered handle extension; Bramblett) having a lever handle end, and a chain attachment end (Fig. 1 attaching chain 18; Bramblett), the lever handle offset from the lever body; and 
a length of chain (18, Fig. 2; Bramblett) having a first chain end attachable to the chain attachment end of the lever and a second chain end attachable to a latch keeper,
Bramblett does not disclose: the fastener adapted at one end for securing it to an exterior of a fence post, and comprising at the other end ra flange larger than the aperture, lever body and angling generally away from the flange side of the fastener, so as to form an angle with the chain attachment end offset from the lever body so as to form an angle with the lever body and angling generally around the fence post when mounted;
Nichandros teaches fastener adapted at one end for securing it to an exterior of a fence post, and comprising at the other end ra flange larger than the aperture for the purpose of pivotally remote operation of a gate latch, lever body and angling generally away from the flange side of the fastener so as to form an angle with the chain attachment end offset from the lever body so as to form an angle with the lever body and angling generally around the fence post when mounted for the purpose of remote operation of a latch from both sides of a gate. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bramblett with fastener adapted at one end for securing it to an exterior of a fence post, and comprising at the other end ra flange larger than the aperture, lever body and angling generally away from the flange side of the fastener, as taught by Nichandros for the expected benefit of providing additional mounting locations inside the fence and gate line for access to both sides of the gate.  

Regarding claim 14, the combination makes obvious The lever gate latch pull kit of Claim 10, wherein the chain comprises a length of slack (Fig. 2 slack shown non-linear as is the effect of gravity on any chain or cable when tension is not applied; Bramblett) when the keeper is in its latched position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675